 1

 2

 3

 4                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 5                                      AT TACOMA

 6   GREGORY TYREE BROWN,
                                                       Case No. C16-5975 RBL-TLF
 7                            Plaintiff,
            v.                                         ORDER DISMISSING CERTAIN
 8                                                     DEFENDANTS, DIRECTING
     RICHARD MORGAN, et al.,                           SERVICE OF CIVIL RIGHTS
 9                                                     COMPLAINT, AND REFERRING
                              Defendants.              TO MAGISTRATE JUDGE
10

11          This matter is before the Court on Magistrate Judge Fricke’s Report and

12   Recommendation, which recommends dismissal of certain defendants and service of the Second

13   Amended Complaint upon the remaining defendants. The court, having reviewed the Report and

14   Recommendation and the remaining record, does hereby find and ORDER:

15          (1)    The Court adopts the Report and Recommendation.

16          (2)    Plaintiff’s claims against the following defendants are dismissed with prejudice:

17                 Ron Andering
                   Corrections Officer Bennett
18                 Corrections Officer Boule
                   Dave Bustonaby
19                 Sgt Cannon
                   Sgt Card
20                 Christopher Cluever
                   Gary Edwards
21                 Aaron Flack
                   Gary Ford
22                 Sgt Fredrickson
                   Gale Gleason
23                 Archie Grant
                   Sgt Hartford
24                 Corrections Officer Hepler

25   ORDER DISMISSING CERTAIN DEFENDANTS,
     DIRECTING SERVICE OF CIVIL RIGHTS COMPLAINT,
     AND REFERRING TO MAGISTRATE JUDGE - 1
 1               Corrections Officer Jarrell
                 Ron Knight
 2               Sgt Knox
                 John Lambert
 3               Mike Leahy
                 Harold Lee
 4               Les Marts
                 J Massaro
 5               Sgt McIntyre
                 Lewis Menke
 6               Gale Munden
                 Cliff Owens
 7               Sgt Patton
                 Cliff Pease
 8               Sgt Penrose
                 Sgt Richardson
 9               Corrections Officer Rodriguez
                 Carla Schettler
10               Lt Schneider
                 Mark Shodahl
11               Steven Sowers
                 Sgt Sukert
12               Debra Sutton
                 Larry Uribe
13               Al Walter
                 Corrections Officer Winn
14               Tana Wood
                 Bill Woodley
15
           (3)   Plaintiff’s claims against the following defendants are dismissed without
16               prejudice:

17               Clara Curl
                 Paul Duenich
18               Harold Kupers
                 Joseph Lehman
19               Maggie Miller-Stout
                 Corrections Officer Reed
20               Sergeant Reno
                 Corrections Officer Smith
21               Sergeant Strang

22         (4)   The portions of plaintiff’s claims set forth in paragraphs 173-181of the Second
                 Amended Complaint that rely upon conduct alleged in the previously dismissed
23               paragraphs (44-111) are dismissed with prejudice. Any defendants named in
                 paragraphs 173-181 who were no longer in their positions with DOC or its prisons
24               as of November 21, 2013 are also subject to dismissal; however, the Second

25   ORDER DISMISSING CERTAIN DEFENDANTS,
     DIRECTING SERVICE OF CIVIL RIGHTS COMPLAINT,
     AND REFERRING TO MAGISTRATE JUDGE - 2
 1               Amended Complaint does not contain sufficient information to identify such
                 defendants.
 2
           (5)   The following are the defendants remaining in the case. The Clerk of the Court
 3               shall conform the docket accordingly:

 4               Terry Anderson
                 Dale Caldwell
 5               J. Campbell
                 Sandra Diimmel
 6               Sgt Dreyer
                 Donald Duncan
 7               Ian Erickson
                 Scott Frakes
 8               Roy Gonzales
                 Barbara Gronseth
 9               Kurt Grubb
                 Ron Haynes
10               Dan Heaward
                 Robert Herzog
11               Mike Holthe
                 Margo Jensen
12               Larry Kincheloe
                 Mary Klepps
13               Corrections Officer Kvam
                 Robert Moore
14               Richard Morgan
                 Fay Nicholas
15               Mike Obenland
                 Amos Reed
16               Chase Riveland
                 Terry Schneider-Cornish
17               Bob Shaw
                 Steve Sinclair
18               James Spalding
                 Yvette Stubbs
19               Eldon Vail
                 Bernard Warner
20               Robert (Bob) Wright

21         (5)   The remaining claims are re-referred to Magistrate Judge Fricke.

22         (6)   Plaintiff’s motions for orders directing service, Dkts. 27, 28 and 29, are granted,
                 to the extent consistent with the terms in this Order. The Court further orders the
23               following:

24

25   ORDER DISMISSING CERTAIN DEFENDANTS,
     DIRECTING SERVICE OF CIVIL RIGHTS COMPLAINT,
     AND REFERRING TO MAGISTRATE JUDGE - 3
 1                  (a)     Service by Clerk

 2          Plaintiff is currently incarcerated at Clallam Bay Correctional Center (CBCC) and is

 3   subject to Mandatory Electronic E-Filing pursuant to General Orders 02-15 and 06-16. The Clerk

 4   is directed to send the following to the defendants listed below by e-mail: copies of plaintiff’s

 5   Second Amended Complaint (Dkt. 14), this Order, the Court’s Order Dismissing Deficient

 6   Claims (Dkt. 26), the Court’s Order Granting Motion to Substitute Parties (Dkt. 35), the notice of

 7   lawsuit and request for waiver of service of summons, and a waiver of service of summons:

 8                  Dale Caldwell, Department of Corrections (DOC) Grievance Program Manager
                    Sandra Diimmel, CBCC
 9                  Sergeant Dreyer, CBCC Correctional Sergeant
                    Donald Duncan, CBCC Chaplain
10                  Ian Erickson, CBCC Law Librarian Assistant
                    Roy Gonzales, DOC Correctional Program Manager
11                  Kurt Grubb
                    Dan Heaward, CBCC Hearings Officer
12                  Robert Herzog, DOC Deputy Secretary
                    Mike Holthe, CBCC Grievance Coordinator
13                  Fay Nicholas, CBCC Correctional Guard
                    Terry Schneider-Cornish, CBCC Mailroom Supervisor
14                  Steve Sinclair, DOC Secretary
                    Yvette Stubbs, CBCC Law Librarian
15
            The defendants shall be notified that they need not respond to paragraphs 44 through 111
16
     of the Second Amended Complaint, nor to the portions of paragraphs 173-181 that refer to those
17
     allegations, because the Court has dismissed those claims with prejudice.
18
                    (b)     Statement by the Office of the Attorney General
19
            The Office of the Attorney General of the State of Washington is directed to state
20
     whether it is authorized to accept service on behalf of the following defendants alleged to be
21
     former DOC employees and, if it is not so authorized, to file under seal their last known
22
     addresses within thirty (30) days of the date of this order:
23
                    Terry Anderson, CBCC Unit Supervisor
24

25   ORDER DISMISSING CERTAIN DEFENDANTS,
     DIRECTING SERVICE OF CIVIL RIGHTS COMPLAINT,
     AND REFERRING TO MAGISTRATE JUDGE - 4
 1                  J. Campbell, CBCC Mailroom
                    Scott Frakes, DOC Deputy Secretary
 2                  Barbara Gronseth, CBCC Law Librarian Assistant
                    Ron Haynes, CBCC
 3                  Margo Jensen, DOC Deputy Secretary
                    Larry Kincheloe, DOC Secretary; WSP Superintendent
 4                  Mary Klepps, CBCC
                    Corrections Officer Kvam, CBCC Correctional Guard
 5                  Robert Moore, CBCC Superintendent
                    Richard Morgan, DOC Secretary; CBCC Superintendent; WSP Superintendent
 6                  Mike Obenland, CBCC Superintendent
                    Amos Reed, DOC Secretary
 7                  Chase Riveland, DOC Secretary
                    James Spalding, DOC Secretary;
 8                  Bob Shaw, CBCC Superintendent;
                    Eldon Vail, DOC Secretary
 9                  Bernard Warner, DOC Secretary
                    Robert (Bob) Wright, CBCC Superintendent
10
                    (c)     Response Required
11
            Defendant(s) shall have thirty (30) days within which to return the enclosed waiver of
12
     service of summons. A defendant who timely returns the signed waiver shall have sixty (60)
13
     days after the date designated on the notice of lawsuit to file and serve an answer to the
14
     complaint or a motion permitted under Rule 12 of the Federal Rules of Civil Procedure.
15
            A defendant who fails to timely return the signed waiver will be personally served with a
16
     summons and complaint, and may be required to pay the full costs of such service, pursuant to
17
     Rule 4(d)(2) of the Federal Rules of Civil Procedure. A defendant who has been personally
18
     served shall file an answer or motion permitted under Rule 12 within thirty (30) days after
19
     service.
20
                    (d)     Filing and Service by Parties, Generally
21
            All attorneys admitted to practice before this Court are required to file documents
22
     electronically via the Court’s CM/ECF system. Counsel are directed to the Court’s website,
23
     www.wawd.uscourts.gov, for a detailed description of the requirements for filing via CM/ECF.
24

25   ORDER DISMISSING CERTAIN DEFENDANTS,
     DIRECTING SERVICE OF CIVIL RIGHTS COMPLAINT,
     AND REFERRING TO MAGISTRATE JUDGE - 5
 1   Plaintiff shall file all documents electronically. All filings must indicate in the upper right hand

 2   corner the name of the magistrate judge to whom the document is directed.

 3          Any document filed with the Court must be accompanied by proof that it has been served

 4   upon all parties that have entered a notice of appearance in the underlying matter. Plaintiffs shall

 5   indicate the date the document is submitted for e-filing as the date of service.

 6                  (e)     Motions, Generally

 7          Any request for court action shall be set forth in a motion, properly filed and served.

 8   Pursuant to LCR 7(b), any argument being offered in support of a motion shall be submitted as a

 9   part of the motion itself and not in a separate document. The motion shall include in its caption

10   (immediately below the title of the motion) a designation of the date the motion is to be noted for

11   consideration upon the Court’s motion calendar.

12          Stipulated and agreed motions, motions to file over-length motions or briefs, motions for

13   reconsideration, joint submissions pursuant to the option procedure established in LCR 37(a)(2),

14   motions for default, requests for the clerk to enter default judgment, and motions for the court to

15   enter default judgment where the opposing party has not appeared shall be noted for

16   consideration on the day they are filed. See LCR 7(d)(1). All other non-dispositive motions shall

17   be noted for consideration no earlier than the third Friday following filing and service of the

18   motion. See LCR 7(d)(3). All dispositive motions shall be noted for consideration no earlier than

19   the fourth Friday following filing and service of the motion. Id.

20          For electronic filers, all briefs and affidavits in opposition to either a dispositive or non-

21   dispositive motion shall be filed and served not later than 11:59 p.m. on the Monday

22   immediately preceding the date designated for consideration of the motion.

23

24

25   ORDER DISMISSING CERTAIN DEFENDANTS,
     DIRECTING SERVICE OF CIVIL RIGHTS COMPLAINT,
     AND REFERRING TO MAGISTRATE JUDGE - 6
 1           The party making the motion may electronically file and serve not later than 11:59 p.m.

 2   on the date designated for consideration of the motion, a reply to the opposing party’s briefs and

 3   affidavits.

 4                    (f)     Motions to Dismiss and Motions for Summary Judgment

 5           Parties filing motions to dismiss pursuant to Rule 12 of the Federal Rules of Civil

 6   Procedure and motions for summary judgment pursuant to Rule 56 of the Federal Rules of Civil

 7   Procedure should acquaint themselves with those rules. As noted above, these motions shall be

 8   noted for consideration no earlier than the fourth Friday following filing and service of the

 9   motion.

10           Defendants filing motions to dismiss based on a failure to exhaust or motions for

11   summary judge are advised that they MUST serve a Rand notice concurrently with motions to

12   dismiss based on a failure to exhaust and motions for summary judgment so that pro se prisoner

13   plaintiffs will have fair, timely and adequate notice of what is required of them in order to

14   oppose those motions. Woods v. Carey, 684 F.3d 934, 941 (9th Cir. 2012). The Ninth Circuit has

15   set forth model language for such notices:

16                 A motion for summary judgment under Rule 56 of the Federal Rules of
                   Civil Procedure will, if granted, end your case.
17
                   Rule 56 tells you what you must do in order to oppose a motion for
18                 summary judgment. Generally, summary judgment must be granted when
                   there is no genuine issue of material fact – that is, if there is no real
19                 dispute about any fact that would affect the result of your case, the party
                   who asked for summary judgment is entitled to judgment as a matter of
20                 law, which will end your case. When a party you are suing makes a
                   motion for summary judgment that is properly supported by declarations
21                 (or other sworn testimony), you cannot simply rely on what your
                   complaint says. Instead, you must set out specific facts in declarations,
22                 depositions, answers to interrogatories, or authenticated documents,
                   as provided in Rule 56(e), that contradict the facts shown in the
23                 defendant’s declarations and documents and show that there is a
                   genuine issue of material fact for trial. If you do not submit your own
24

25   ORDER DISMISSING CERTAIN DEFENDANTS,
     DIRECTING SERVICE OF CIVIL RIGHTS COMPLAINT,
     AND REFERRING TO MAGISTRATE JUDGE - 7
 1              evidence in opposition, summary judgment, if appropriate, may be
                entered against you. If summary judgment is granted, your case will
 2              be dismissed and there will be no trial.

 3   Rand v. Rowland, 154 F.3d 952, 963 (9th Cir. 1998) (emphasis added).

 4          Defendants who fail to file and serve the required Rand notice on plaintiff may have their

 5   motion stricken from the Court’s calendar with leave to re-file.

 6                  (g)     Direct Communications with District Judge or Magistrate Judge

 7          No direct communication is to take place with the District Judge or Magistrate Judge with

 8   regard to this case. All relevant information and papers are to be directed to the Clerk.

 9                  (h)     The Clerk is directed to send copies of this Order to plaintiff.

10          Dated this 18th day of October, 2018.

11

12

13                                                         A
                                                           Ronald B. Leighton
14
                                                           United States District Judge
15

16

17

18

19

20

21

22

23

24

25   ORDER DISMISSING CERTAIN DEFENDANTS,
     DIRECTING SERVICE OF CIVIL RIGHTS COMPLAINT,
     AND REFERRING TO MAGISTRATE JUDGE - 8
